Citation Nr: 1623636	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $41,812, to include the issue of the validity of the debt.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 2000 to October 2002.  

According to a June 2011 Statement of the Case contained in Virtual VA only, this matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania.  

As set forth in more detail below, the record currently available to the Board is incomplete.  A copy of the April 2011 decision reportedly on appeal is not on file.  According to a June 2011 Statement of the Case (contained only in Virtual VA and mislabeled as "Financial Actions"), the ROIC characterized the issue on appeal as "Denial of waiver of pension debt on April 6, 2011, in the amount of $41,812."  According to a November 2015 VA Form 8, Certification of Appeal (contained in VBMS only), however, the RO has characterized the issue on appeal as "Whether the propriety of the overpayment in the amount of $41,812 is in order."

The Board notes that the propriety and amount of an overpayment are matters that are integral to a waiver determination.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  When a claimant raises the validity of the debt as part of a waiver application, it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the claimant's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  Although the record available to the Board is incomplete at this stage, to ensure full consideration of the appellant's appeal, the Board has characterized the issue as set forth above.

According to a November 2015 VA Form 8, Certification of Appeal, on his VA Form 9, the appellant requested a Board hearing at the RO in connection with his appeal.  In a December 2015 letter, VA notified the appellant of the time and date of his requested Board hearing.  In January 2016, the appellant responded that he would attend the scheduled Board hearing.  According to VACOLS, however, the appellant failed to report for the hearing without explanation.  The available record contains no explanation for the appellant's failure to appear, nor is there any indication that he requested a postponement or another hearing.  Under these circumstances, the case will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For multiple reasons, this matter is not yet ready for appellate consideration.  

First, the Board notes that the record on appeal is incomplete.  For example, according to a November 2015 VA Form 8 and a November 2015 Appeal Certification Worksheet (both currently contained in VBMS only), the adverse determination on appeal is dated April 6, 2011; the appellant's notice of disagreement was received on April 25, 2011; and a VA Form 9 was received on June 18, 2011.  None of these documents, however, is contained in the record currently available to the Board.  

Additionally, according to the November 2015 VA Form 8, a Statement of the Case was issued on September 17, 2012, while the Appeal Certification worksheet indicates that the Statement of the Case was issued on June 14, 2011.  The Board notes that Virtual VA does contain a copy of a Statement of the Case dated June 14, 2011.  There is, however, no other Statement of the Case or Supplemental Statement of the Case included in the record available to the Board, including one dated on September 17, 2012.  

At this stage, the Board is unable to proceed without access to a complete record.  It is noted that the Board undertook efforts to obtain a complete record through administrative channels, but was unsuccessful.  

Moreover, the Board notes that the record contains a Report of General Information dated on October 26, 2010.  According to that document, the appellant called VA to report that he had received a letter with his Social Security number, but with another veteran's name, proposing a reduction in pension due to unreported income.  In attempting to locate the complete record on appeal, the AOJ should investigate the possibility that records associated with this appeal have been misfiled in another veteran's record.  

In addition, as set forth above, it appears that the appellant has challenged the validity of the debt at issue in this case.  As best the Board can discern from the available record, including the June 2011 Statement of the Case, the AOJ has not yet adjudicated the issue of the validity of the debt.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to assemble a complete record on appeal, to include locating copies of the determination on appeal, apparently dated on April 6, 2011; the appellant's notice of disagreement, reportedly received on April 25, 2011; the appellant's VA Form 9, reportedly received on June 18, 2011; and a Statement of the Case or Supplemental Statement of the Case, dated on September 17, 2012, if available.  These efforts should include investigating the possibility that the appellant's records may have been misfiled in another veteran's file.  See e.g. Report of General Information dated on October 26, 2010.  

All efforts to assemble a complete record should be documented and included in the record on appeal.  

2.  After undertaking any necessary development action, the AOJ should adjudicate the appellant's challenge to the validity of the debt at issue, including its creation and calculation.  If it is determined that the debt was properly created and calculated and is a valid debt, then the appellant and any representative should be provided with notice of the decision and the opportunity to appeal. 

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to waiver of recovery of the debt at issue.  If the benefit is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the appellant and any representative and provide an appropriate response period before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


